Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
  DETAILED ACTION
Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4, 6, 8-14 and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sasaki et al (US 2002/0084060). 
Regarding Claim 1, Sasaki (In figs 9-12) discloses a heat sink (2), (Fig 10) comprising: 
a first flange (22 with 23), (Fig 10); 
a second flange (22 with 23), (Fig 10); and 

the first flange and the second flange are configured to be attached to a circuit board (5), (Fig 12); and 
10the accordion-shaped medial portion includes troughs (22) on a proximal side of the accordion-shaped medial portion (21/22) and crests (22) on a distal side of the accordion-shaped medial portion (21/22), (Fig 10) such that the heat sink (2) is configured to disperse heat away from the circuit board (5), (¶ 116, II. 3-12).
Regarding Claim 2, Sasaki disclose the limitations of Claim 1, however Sasaki (In Figs 9-12) further disclose wherein the accordion-shaped medial portion (21/22), (Fig 10) includes planar sections between the troughs (22) and the crests (22), (Fig 10).
Regarding Claim 4, Sasaki disclose the limitations of Claim 1, however Sasaki (In Figs 9-12) further disclose wherein one of the first flange (22 with 23) and the second flange (22 with 23) is planar (Fig 10).
Regarding Claim 6, Sasaki disclose the limitations of Claim 1, however Sasaki (In Figs 9-12) further disclose wherein the heat sink further comprising a thermal pad (7) underneath one of the troughs (22), (Fig 12).
Regarding Claim 8, Sasaki disclose the limitations of Claim 1, however Sasaki (In Figs 9-12) further disclose wherein the troughs (22) and the crests (22) are arcuate (Fig 10).
Regarding Claim 9, Sasaki disclose the limitations of Claim 1, however Sasaki (In Figs 9-12) further disclose wherein the heat sink (2) is formed of sheet metal (¶ 124, II. 1-5).
Regarding Claim 10, Sasaki disclose the limitations of Claim 1, however Sasaki (In Figs 9-12) further disclose wherein the heat sink (2) is of single piece 20construction (Fig 10).
Regarding Claim 11, Sasaki (In figs 9-12) discloses an apparatus comprising: 
a circuit board (5); and 
a heat sink (2); wherein: 
5the heat sink comprises a first flange (22 with 23), a second flange (22 with 23), (Fig 10), and an accordion-shaped medial portion (21/22) continuous between the first flange and the second flange (Fig 10); 
the first flange and the second flange are attached to the circuit board (5), (Fig 12); and 
10the accordion-shaped medial portion (21/22) includes troughs (22) on a proximal side of the accordion-shaped medial portion (21/22) and crests (22) on a distal side of the accordion-shaped medial portion (21/22), (Fig 10) such that the heat sink (2) is configured to disperse heat away from the circuit board (5), (¶ 116, II. 3-12).
Regarding Claim 12, Sasaki discloses the limitations of Claim 11, however Sasaki (In Figs 9-12) further disclose wherein the circuit board (5) is exposed underneath the crests (22), (Fig 12).
Regarding Claim 13, Sasaki discloses the limitations of Claim 11, however Sasaki (In Figs 9-12) further disclose wherein: the circuit board (5) includes front end modules (6); and 20the front end modules (6) are positioned underneath the troughs (22), (Fig 12).
Regarding Claim 14, Sasaki discloses the limitations of Claim 11, however Sasaki (In Figs 9-12) further disclose wherein the accordion-shaped medial portion (21/22) includes planar sections between the troughs (22) and the crests (22), (Fig 10).
Regarding Claim 17, Sasaki discloses the limitations of Claim 11, however Sasaki (In Figs 9-12) further disclose wherein the apparatus further comprising a thermal pad (7) between one of the troughs (22) and the circuit board (5).
Regarding Claim 18, Sasaki discloses the limitations of Claim 11, however Sasaki (In Figs 9-12) further disclose wherein the troughs (22) and the crests (22) are 15arcuate (Fig 10).
Regarding Claim 19, Sasaki disclose the limitations of Claim 11, however Sasaki (In Figs 9-12) further disclose wherein the heat sink (2) is formed of sheet metal (¶ 124, II. 1-5).
Regarding Claim 20, Sasaki disclose the limitations of Claim 11, however Sasaki (In Figs 9-12) further disclose wherein the heat sink (2) is of single piece 20construction (Fig 10).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Sasaki in Duarte et al (US 2017/0219182).
	Regarding Claim 3, Sasaki discloses the limitation of Claim 2, however Sasaki does not disclose wherein two of the planar sections have a height which is different than a height of each of a remainder of the planar 20sections.
	Instead Duarte (In Fig 3d) teaches wherein two of the planar sections (planar sections at end sections 101) have a height which is different than a height of each of a remainder of the planar 20sections (planar sections of 101 between two lower end sections), (Fig 3d).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Sasaki with Duarte with two of the planar sections having a different height than the remainder of the planar sections to benefit from increasing the exchange surface area with the central part of the base, so as to promote the dissipation of the calories while reducing the footprint and the weight at the point where a less strong heat dissipation is required (Duarte, ¶ 126, II. 6-12).
Regarding Claim 15, Sasaki discloses the limitation of Claim 14, however Sasaki does not disclose wherein two of the planar sections have a height which is different than a height of each of a remainder of the planar 20sections.
	Instead Duarte (In Fig 3d) teaches wherein two of the planar sections (planar sections at end sections 101) have a height which is different than a height of each of a remainder of the planar 20sections (planar sections of 101 between two lower end sections), (Fig 3d).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Sasaki with Duarte with two of the planar sections having a different height than the remainder of the planar sections to benefit from increasing the exchange surface area with the central part of the base, so as to promote the dissipation of the calories while reducing the footprint and the weight at the point where a less strong heat dissipation is required (Duarte, ¶ 126, II. 6-12).
Claims 5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Sasaki in view of Ritter (WO2019159014A1).
Regarding Claim 5, Sasaki discloses the limitation of Claim 1, however Sasaki does not disclose wherein a spring pin configured 5to attach one of the first flange and the second flange to the circuit board.
Instead Ritter (In Fig 1) teaches wherein a spring pin (170), (Page 2, II. 20-21) configured 5to attach one of the first flange (flange on which 170 is disposed on) and the second flange (flange on which 170 is disposed on) to the circuit board (110), (Page 6, II. 30-33, Page 7, II. 1-3).

Regarding Claim 16, Sasaki discloses the limitation of Claim 11, however Sasaki does not disclose wherein one of the first flange and the second flange is attached to the circuit board by a spring pin.
Instead Ritter (In Fig 1) teaches wherein one of the first flange (flange on which 170 is disposed on) and the second flange (flange on which 170 is disposed on) is attached to the circuit board (110) by a spring pin (170), (Page 6, II. 30-33, Page 7, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Sasaki with one of the first flange and the second flange is attached to the circuit board by a spring pin to benefit from holding the heatsink assembly together and maintain proper thermal contact between the heatsink and the component on the circuit board (Page 6, II. 30-33, Page 7, II. 1-3).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Sasaki in view of Aukzemas (US 7,344,345).
Regarding Claim 7, Sasaki discloses the limitation of Claim 1, however Sasaki does not disclose wherein a length of the first flange is different from a length of the second flange.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Sasaki with Aukzemas with the first flange having a length different than the second flange to benefit from yielding a large area sink fins by permitting more space on the heat sink base pad for fin area and allowing less space and smaller footprint using threaded stud as compared to a captive screw while reducing number of parts in the assembly (Aukzemas, Col 2, II. 65-67, Col 3, II. 1-1-2).
 						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aluminum EMI/RF Shield with Fins US 2016/0100511, Heatsink US 2005/0180116, Heat Sink US 2001/0131238, Heatsink with Multiple Fin Types US 6,659,168. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835      

/ZACHARY PAPE/Primary Examiner, Art Unit 2835